        Case 19-90065-LT             Filed 08/19/20     Entered 08/19/20 14:55:45            Doc 79        Pg. 1 of 1

NTF                                        United States Bankruptcy Court                             Telephone: 619−557−5620
Rev. 12/15                                                                                       Website: www.casb.uscourts.gov
                                               Southern District of California            Hours: 9:00am−4:00pm Monday−Friday
                                                Jacob Weinberger U.S. Courthouse
                                                       325 West F Street
                                                   San Diego, CA 92101−6991

 Cesar Medina and Krystal Anne Medina
                                                                       BANKRUPTCY NO.    17−05276−LT7
               Debtor(s)

 Krystal Anne Medina
                                                                       ADVERSARY NO.     19−90065−LT
               Plaintiff(s)

 v.

 National Collegiate Student Loan Trust 2006−3

               Defendant(s)




                                Notice To Filer Of Errors And/Or Deficiencies in Documents



Document Number 78 and/or Claim Number            filed on: 8/19/20     Title of Document: Notice of Lodgment of Order
with Service.

Pursuant to the Federal Rules of Bankruptcy Procedures, Local Bankruptcy Rules and Administrative Procedures 1.12
Correcting Filing or Docket Errors, the following errors or deficiencies have been found with your filed document:




Service was not completed on:


      Debtor                                 Attorney                          Trustee               U.S. Trustee




ACTION TAKEN BY COURT
      Atty/Debtor/Movant contacted on                           via      Tel/Voice Mail            Email       Mail or Other

ACTION REQUIRED BY FILER
Amended document MUST BE FILED and RE−SERVED if applicable

OTHER: Enter reason for POC here In this court we only lodge orders. There is no order attached. Please refile this
document or place it under a different doctype.

                                                                Michael Williams
Dated: 8/19/20                                                  Clerk of the Bankruptcy Court
